EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend Claims 10 and 26 in the claim set of January 21, 2021 as follows:

10. (Currently Amended) The engine system of claim 1, wherein a maximum radial distance defined by [[a]] the blade of the first compressor is smaller than a maximum radial distance of [[a]] the blade of the first turbine.

26. (Currently Amended) The engine system of claim 21, wherein a radial height of [[a]] the compressor blade of the first compressor is smaller than a radial height of [[a]] the turbine blade of the first turbine. 



Reasons for Allowance

Claims 1 – 10 and 17 – 26 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the feature of a length of an axial tip end and a length of a radial tip end of a compressor blade of the first compressor are larger than a length of an axial tip end and a length of a radial tip end of a turbine blade of the first turbine, respectively – in conjunction with the rest of the recited structure. Exemplary prior art (Kishibe, Holste, Maekawa) seem to teach the opposite of this, where the turbine blade axial and radial tip ends are larger than the compressor blade axial and radial tip ends, respectively. Even if such a turbocharger were known in the art, it would not have been obvious to employ such a turbocharger into a system having the series compressors, parallel turbines arrangement recited without improper hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, January 26, 2021